DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of invention Group I in the reply filed on May 17, 2022 is acknowledged.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 17, 2022.

Claim Objections
Claims 9 and 11-16 are objected to because of the following informalities:  
Regarding claim 9, on line 1, -- including -- should be inserted between “further” and “at”.
Regarding claim 11, on line 5, -- end -- should be inserted between “first” and “of”.
Regarding claim 16, on line 1, “food” should be replaced with --foot--.
Appropriate correction is required.

Double Patenting/Duplicate Claim
Applicant is advised that should claim 7 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It should be noted that if claim 15 is amended to depend from independent claim 11, as opposed to independent claim 1, then claim 15 would become a duplicate of claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, on line 2, the recitation, “said auger” lacks antecedent basis.  Since “an auger” is introduced in claim 4, claim 5 will be interpreted for examination on the merits so as to depend from claim 4.  Thus, it is recommended that claim 5 be amended accordingly.
Regarding claim 8, on lines 1 and 2, the recitations, “said at least one foot” and “said tubing”, respectively, lack antecedent basis.  Since “at least one foot” and “tubing” are introduced in claim 7, claim 8 will be interpreted for examination on the merits so as to depend from claim 7.  Thus, it is recommended that claim 8 be amended accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norkus et al., US Patent Application Publication No. 2013/0233937.
As to claim 1, Norkus shows a spreader system (10 or 100; see Figs. 1-6, 18-24, 29 and 30) for spreading material on a surface, the spreader system comprising: a housing (12 or 102) having a closed bottom (31 or 116) and an open top (20 or 106) to allow the material to be loaded into the housing and to store the material; a pair of interior walls (26 and 28) spaced from one another and extending between a first end (proximate 24) of the housing and a second end (proximate 22) of the housing; and a dispenser (16 or 136) selectively coupled to the housing via an interlocking connection between the housing and the dispenser allowing the dispenser to be removed from the housing to define a disassembled position and to be attached to the housing to define an assembled position (see paragraphs [0058] and [0059]); wherein the interlocking connection is formed by a sliding connection (see lines 14-22 of paragraph [0059]) between the housing and the dispenser adjacent the first end.
As to claim 2, Norkus shows the sliding connection including at least one locking track (74 or 140) and defining at least one locking groove (76 or 142), wherein the at least one locking track and the at least one locking groove define the sliding connection.
As to claim 3, Norkus shows the at least one locking track extending outwardly from the dispenser (see Figs. 18, 19, 29 and 30) and the at least one locking groove being disposed on the housing (see Figs. 5, 6 and 30).
As to claim 4, Norkus shows the spreader system further including an auger (46 or 132) extending between the dispenser and the housing for moving the material between the housing and the dispenser.
As to claim 7, Norkus shows the spreader system further including at least one foot (lowermost, widened portion of 72 or 138) connected to the dispenser via tubing (78), the tubing allowing the material to be moved between the dispenser and the at least one foot.
As to claim 9, Norkus shows the spreader system further including at least one sideboard (32 and/or 34) extending upwardly at an oblique angle (obliquely angled, as shown in at least Figs. 1-3) from the top of the housing to guide the material into the housing as the material is loaded into the housing (function expressly disclosed in at least paragraph [0052]).
As to claim 10, although the claim recitations amount to nothing more than functional language and/or intended use of the claimed system, Norkus expressly discloses the material as being either salt, sand, or an ice-melting compound, with the surface being a road surface or parking lot surface (see, at least, paragraph [0002]).
As to claim 11, Norkus shows a spreader system (10 or 100; see Figs. 1-6, 18-24, 29 and 30) for spreading material on a surface, the spreader system comprising: a housing (12 or 102) having a closed bottom (31 or 116) and an open top (20 or 106) to allow the material to be loaded into the housing and to store the material; a pair of interior walls (26 and 28) spaced from one another and extending between a first end (proximate 24) of the housing and a second end (proximate 22) of the housing; a dispenser (16 or 136) selectively coupled to the housing via an interlocking connection between the housing and the dispenser allowing the dispenser to be removed from the housing to define a disassembled position and to be attached to the housing to define an assembled position (see paragraphs [0058] and [0059]); and an auger (46 or 132) extending between the dispenser and the housing for moving the material between the housing and the dispenser.
As to claim 12, Norkus shows the interlocking connection being formed by a sliding connection (see lines 14-22 of paragraph [0059]) between the housing and the dispenser adjacent the first end, the sliding connection including at least one locking track (74 or 140) extending outwardly from the dispenser (see Figs. 18, 19, 29 and 30) and defining at least one locking groove (76 or 142) disposed on the housing (see Figs. 5, 6 and 30).
As to claim 13, although the claim recitations amount to nothing more than functional language and/or intended use of the claimed system, Norkus expressly discloses the material as being either salt, sand, or an ice-melting compound, with the surface being a road surface or parking lot surface (see, at least, paragraph [0002]).
As to claims 14 and 15, Norkus shows the spreader system further including at least one foot (lowermost, widened portion of 72 or 138) connected to the dispenser via tubing (78), the tubing allowing the material to be moved between the dispenser and the at least one foot.

Claims 1, 4, 7, 8, 10, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al., US Patent Application Publication No. 2011/0186649.
As to claim 1, Richardson shows a spreader system (10; see Figs. 1-8) for spreading material on a surface, the spreader system comprising: a housing (24 + 48 + 50) having a closed bottom (no reference number, but implicitly included as part of 24; see Fig. 1 and paragraph [0030]) and an open top (see paragraph [0030], line 6) to allow the material to be loaded into the housing and to store the material; a pair of interior walls (see again, paragraph [0030]) spaced from one another and extending between a first end (proximate 18) of the housing and a second end (proximate 17) of the housing; and a dispenser (see Fig. 7) selectively coupled to the housing (at 50) via an interlocking connection between the housing and the dispenser allowing the dispenser to be removed from the housing to define a disassembled position and to be attached to the housing to define an assembled position (see paragraph [0038]); wherein the interlocking connection is formed by a sliding connection (see lines 1-5 of paragraph [0038]) between the housing and the dispenser adjacent the first end.
As to claim 4, Richardson shows the spreader system further including an auger (44) extending between the dispenser and the housing for moving the material between the housing and the dispenser.
As to claim 7, Richardson shows the spreader system further including at least one foot (107) connected to the dispenser via tubing (84, 85), the tubing allowing the material to be moved between the dispenser and the at least one foot.
As to claim 8, the at least one foot of Richardson is shown to include a finger (117) disposed adjacent a terminal end of the tubing (see Figs. 8 and 8A) for deflecting the material laterally (117 is a material deflecting/diverting element having the recited function).
As to claim 10, although the claim recitations amount to nothing more than functional language and/or intended use of the claimed system, Richardson expressly discloses the material as being either salt, sand, or an ice-melting compound, with the surface being a road surface or parking lot surface (see, at least, paragraph [0002]).
As to claim 11, Richardson shows a spreader system (10; see Figs. 1-8) for spreading material on a surface, the spreader system comprising: a housing (24 + 48 + 50) having a closed bottom (no reference number, but implicitly included as part of 24; see Fig. 1 and paragraph [0030]) and an open top (see paragraph [0030], line 6) to allow the material to be loaded into the housing and to store the material; a pair of interior walls (see again, paragraph [0030]) spaced from one another and extending between a first end (proximate 18) of the housing and a second end (proximate 17) of the housing; a dispenser (see Fig. 7) selectively coupled (at 50) to the housing via an interlocking connection between the housing and the dispenser allowing the dispenser to be removed from the housing to define a disassembled position and to be attached to the housing to define an assembled position (see paragraph [0038]); and an auger (44) extending between the dispenser and the housing for moving the material between the housing and the dispenser.
As to claim 13, although the claim recitations amount to nothing more than functional language and/or intended use of the claimed system, Richardson expressly discloses the material as being either salt, sand, or an ice-melting compound, with the surface being a road surface or parking lot surface (see, at least, paragraph [0002]).
As to claims 14 and 15, Richardson shows the spreader system further including at least one foot (107) connected to the dispenser via tubing (84, 85), the tubing allowing the material to be moved between the dispenser and the at least one foot.
As to claim 16, the at least one foot of Richardson is shown to include a finger (117) disposed adjacent a terminal end of the tubing (see Figs. 8 and 8A) for deflecting the material laterally (117 is a material deflecting/diverting element having the recited function).

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Schulze, Manon et al., Truan et al. and Null et al., and US Patent Application Publications to Bailey et al., Sandler et al. and Gamble, II et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752